Case 2:20-cv-09091-PA-AS Document 68 Filed 08/26/21 Page 1 of 3 Page ID #:3662




  1

  2

  3

  4

  5

  6
                          UNITED STATES DISTRICT COURT
  7
                         CENTRAL DISTRICT OF CALIFORNIA
  8

  9    THRIVE NATURAL CARE, INC.,            Case No. 2:20-CV-9091-PA-AS
                                             ORDER RE:
 10                  Plaintiff,              [PROPOSED] ORDER GRANTING
                                             PLAINTIFF’S APPLICATION TO
 11         v.                               FILE DOCUMENTS UNDER SEAL
 12    THRIVE CAUSEMETICS, INC.,
 13                     Defendant.
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                           APPLICATION TO FILE UNDER SEAL
                                                                   Case No. 2:20-cv-9091-PA-AS
Case 2:20-cv-09091-PA-AS Document 68 Filed 08/26/21 Page 2 of 3 Page ID #:3663




  1                                           ORDER
  2         This Court has read and considered Plaintiff Thrive Natural Care Inc.’s
  3   Application for Leave to File Under Seal and the Sealed Declaration of Stephen
  4   McArthur in support of Plaintiff Thrive Natural Care, Inc.’s Application for Leave
  5   to File Under Seal. Good cause and a compelling need to file these documents
  6   under seal have been shown, based on the confidential and sensitive nature of the
  7   documents:
  8         Exhibits 1-4 are unredacted copies of Defendant’s deposition transcripts and
  9   exhibits   that   contain   information    designated     “CONFIDENTIAL”               and
 10   “ATTORNEYS’ EYES ONLY” by Defendant. Counsel for Defendant has not
 11   consented to publicly filing the information that has been redacted from the public
 12   version of Exhibits 1-4.
 13         Exhibit 5 is an unredacted copy of the Declaration of David Drews in support
 14   of Plaintiff’s Motion for Partial Summary Judgment which contains various figures
 15   and information designated “CONFIDENTIAL” and “ATTORNEYS’ EYES
 16   ONLY” by Defendant. Counsel for Defendant has not consented to publicly filing
 17   the information that has been redacted from the public version of Exhibit 5.
 18         Exhibit 6 is an unredacted copy of Plaintiff’s Opening Brief in support of
 19   Motion for Partial Summary Judgment which contains information designated
 20   “CONFIDENTIAL” and “ATTORNEYS’ EYES ONLY” by Defendant. Counsel for
 21   Defendant has not consented to publicly filing the information that has been redacted
 22   from the public version of Exhibit 6.
 23         Exhibit 7 is an unredacted copy of Plaintiff’s [Proposed] Order Granting
 24   Plaintiff’s Motion for Partial Summary Judgment which contains information
 25   designated “CONFIDENTIAL” and “ATTORNEYS’ EYES ONLY” by Defendant.
 26   Counsel for Defendant has not consented to publicly filing the information that has
 27   been redacted from the public version of Exhibit 7.
 28         Exhibit 8 is an unredacted copy of Plaintiff’s Statement of Uncontroverted
                                                        [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                               APPLICATION TO FILE UNDER SEAL
                                                -1-                    Case No. 2:20-cv-9091-PA-AS
Case 2:20-cv-09091-PA-AS Document 68 Filed 08/26/21 Page 3 of 3 Page ID #:3664




  1   Facts and Conclusions of Law in support of Motion for Partial Summary Judgment
  2   which contains information designated “CONFIDENTIAL” and “ATTORNEYS’
  3   EYES ONLY” by Defendant. Counsel for Defendant has not consented to publicly
  4   filing the information that has been redacted from the public version of Exhibit 8.
  5

  6           IT IS HEREBY ORDERED that:
  7           Plaintiff’s Application to File Documents Under Seal is GRANTED.
      Plaintiff shall promptly file Exhibits 1 – 8 under seal in accordance with Local Rule
                                                          DENI
                                                             ED
  8

  9   79-5.2.2(c).
                                                               BYORDEROF
              IT IS SO ORDERED.                                                                  ***
 10

 11                                                 UNI
                                                      TEDSTATESDI
                                                                STRI
                                                                   CTJ
                                                                     UDGE
      DATED:_____________                            ___________________________________
                                                              08/26/21
 12
                                                     Hon. Percy Anderson
 13                                                  Judge, United States District Court
 14
      *** It is Plaintiff's burden to overcome the presumption of the public’s right of access sufficient to
 15   permit sealing. Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-1180 (9th Cir.
      2006). There is a “strong presumption in favor of access.” Id. To overcome this strong presumption,
 16
      “[a] party seeking to seal a judicial record . . . bears the burden of satisfying the “compelling reasons”
 17   standard.” Id. Plaintiff failed to meet that burden.

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                    [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                                           APPLICATION TO FILE UNDER SEAL
                                                         -2-                       Case No. 2:20-cv-9091-PA-AS
